UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6844



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MIKUEL TYRONE GASKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CR-90-283-H, CA-95-3930-H)


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mikuel Tyrone Gaskins, Appellant Pro Se. John Vincent Geise, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Gaskins, Nos. CR-90-283-H, CA-95-3930-H (D.
Md. Apr. 30, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). We deny the motion for

oral argument and dispense with argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process. The

motion for bail is denied.




                                                          AFFIRMED




                                2